 
 
I 
111th CONGRESS
1st Session
H. R. 1528 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2009 
Mr. Rangel introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To allow travel between the United States and Cuba. 
 
 
1.Short titleThis Act may be cited as the Export Freedom to Cuba Act of 2009.
2.Travel to Cuba
(a)Freedom of travel for United States citizens and legal residentsSubject to section 3, the President shall not regulate or prohibit, directly or indirectly, travel to or from Cuba by United States citizens or legal residents, or any of the transactions incident to such travel that are set forth in subsection (b). The President shall rescind all regulations in effect on the date of the enactment of this Act that so regulate or prohibit such travel or transactions.
(b)Transactions incident to travelThe transactions referred to in subsection (a) are—
(1)any transactions ordinarily incident to travel to or from Cuba, including the importation into Cuba or the United States of accompanied baggage for personal use only;
(2)any transactions ordinarily incident to travel or maintenance within Cuba, including the payment of living expenses and the acquisition of goods or services for personal use;
(3)any transactions ordinarily incident to the arrangement, promotion, or facilitation of travel to, from, or within Cuba;
(4)any transactions incident to nonscheduled air, sea, or land voyages, except that this paragraph does not authorize the carriage of articles into Cuba or the United States except accompanied baggage; and
(5)normal banking transactions incident to the activities described in the preceding provisions of this subsection, including the issuance, clearing, processing, or payment of checks, drafts, travelers checks, credit or debit card instruments, or similar instruments;except that this section does not authorize the importation into the United States of any goods for personal consumption acquired in Cuba.
3.ExceptionThe restrictions on authority contained in section 2 do not apply in a case in which the United States is at war with Cuba, armed hostilities between the two countries are in progress, or there is imminent danger to the public health or the physical safety of United States travelers.
4.ApplicabilityThis Act applies to actions taken by the President before the date of the enactment of this Act which are in effect on such date of enactment, and to actions taken on or after such date.
5.Inapplicability of other provisionsThis Act applies notwithstanding section 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section 910(b) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209(b)). 
 
